             Case 2:18-ap-01233-NB             Doc 36 Filed 11/14/19 Entered 11/14/19 15:36:10         Desc
                                                Main Document    Page 1 of 3


         1       James K.T. Hunter (CA Bar No. 73369)
                 PACHULSKI STANG ZIEHL & JONES LLP
         2       10100 Santa Monica Blvd., 13th Floor
                 Los Angeles, California 90067
         3       Telephone: 310/277-6910
                 Facsimile: 310/201-07 60
         4       E-mail: jhunter@pszjlaw.com

         5       Attorneys for Plaintiff Richard M. Pachulski, Chapter 11
                 Trustee for the Bankruptcy Estate of Layfield & Barrett, APC
         6

         7                                      UNITED STATES BANKRUPTCY COURT

         8                    CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

         9

        10       In re:                                             Case No.: 2: 17-bk-19548-NB
        11       LAYFIELD & BARRETT, APC,                           Chapter 11
0..
..:I
..:I
(I)
i:,:i   12                                           Debtor.
 z
..,
0

o'l:I   13
::
iii
N       14       RICHARD M. PACHULSKI, Chapter 11                  Adv. Case No.: 2:18-ap-01233-NB
0
 z               Trustee for the bankruptcy estate of Layfield &
 ~
f/l
 ;;;;   15       Barrett, APC,                                     STIPULATION FOR CONTINUANCE OF
 (I)
..I
:::,
                                                                   HEARINGS ON REMAINING
u       16                                   Plaintiff,            DEFENDANTS' MOTIONS FOR
<
0..                                                                SUMMARY JUDGMENT
        17       vs.
                                                                   Current Hearing Date on Motions for
        18       JEFFERY YOUNG, CONAL DOYLE,                       Summary Judgment
                 WILSHIRE LAW FIRM, PLC, BABAK                     Date: December 10, 2019
        19       BOBBY SAADIAN, NEIFERT KHORSHID,                  Time: 11 :00 a.m.
                 a professional law corporation, and DOES 1        Place: Courtroom 1545
        20       through 10,                                              255 E. Temple Street
                                                                          Los Angeles, CA 90012
        21                                   Defendants.

        22                TO THE HONORABLE NEIL BASON; AND ALL INTERESTED PARTIES:

        23                This Stipulation is entered into by and between Plaintiff RICHARD M. P ACHULSKI,

        24      Chapter 11 Trustee for the bankruptcy estate of Layfield & Barrett, APC, ("Plaintiff') and

        25      Defendants CONAL DOYLE, WILSHIRE LAW FIRM, PLC, BABAK BOBBY SAADIAN, and

        26      NEIFERT KHORSHID, a professional law corporation ("Defendants" and jointly referred to as the

        27      "Parties").

        28


                DOCS_LA:325963.1 51414/001
          Case 2:18-ap-01233-NB                    Doc 36 Filed 11/14/19 Entered 11/14/19 15:36:10              Desc
                                                    Main Document    Page 2 of 3



                                                                  RECITALS
          2
                        A.          The hearings on the two separate Motions for Summary Judgment [Docket Nos. 30
          3
              and 33) (the "Pending MSJ Motions") fi led by Defendants are curren tl y set for hearing on December
         4
              I 0, 20 19 at 11 :00 a.m . As earlier reported to the Court [Docket No. 29, page 3. lines 4-5) , the
          5
              Pa11ies had in tended to conduct a mediation by no later than mid-October, 2019. but have only
          6
              recently selected a mediator, Michae l Kogan. and are in the process of set ting a med iation date in
          7
              December, 2019.
          8
                         B.         Th e Parties desire to have the mediation occur before the Parties or th is Co urt expend
          9
              any further time in connection with the Pending MSJ Motions and therefore request that the Court
         10
              reschedu le the hearings on the Pending MSJ Motions for February 18, 2020 at 11:00 a.m .. or such
         11
              other date and time as is convenient for the Court.
j
"'"'z    12
                        C.          The Parti es jointly request that the Court continue the hearings on the Pend ing MSJ
.....
~
         13
r
w
;:;
              Motions in this matter now set for December IO, 20 19 to February 18, 2020 at l l:00 a.m. or such
<!>
z        14
<
t-            other date and time as is convenient for the Cou1t.
"'
"'
'.'..:
:,
r
c.;
<
0.
         15

         16
              Dated: November            Ji.      20 19            PACHULSK f STANG ZJEHL & JONES LLP


         17
                                                                   Is/ James K. T. Hunter
         18                                                        James K.T. Hunter

         19                                                        Attorneys for Plaintiff Richa rd M. Pachulski, Chapter
                                                                   l l Trustee for the bankruptcy estate of Layfield &
         20                                                        Barrett, APC
         21
         22   Dated: November            d.       20 19            RESN IK HAYES MORAD! LLP

         23
         24

         25
                                                                   Attorneys for Defcndants,
         26                                                        Comll Doy le, Wilsh ire Law Firm, PLC,
                                                                   Babak Bobby Saadian, anti Ne ife ri Khorsh id, a
         27                                                        profess ional law corporation

         28
                                                                      2
              DOCS_ I.A :325963. 1 5 1-114/00 1
         Case 2:18-ap-01233-NB                   Doc 36 Filed 11/14/19 Entered 11/14/19 15:36:10                                      Desc
                                                  Main Document    Page 3 of 3


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                        10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067
A true and correct copy of the foregoing document entitled (specify):
STIPULATION FOR CONTINUANCE OF HEARINGS ON REMAINING DEFENDANTS’ MOTIONS
FOR SUMMARY JUDGMENT
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 14, 2019        , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfir
        m.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
       James KT Hunter               jhunter@pszjlaw.com
       United States Trustee (LA)                 ustpregion16.la.ecf@usdoj.gov
       Gary R Wallace             garyrwallace@ymail.com

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 14, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA HAND DELIVERY
Honorable Neil W. Bason
U.S. Bankruptcy Court
255 E. Temple Street, Suite 1552 / Courtroom 1545
Los Angeles, CA 90012
                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  November 14, 2019              MARY DE LEON                                                   /s/ Mary de Leon
 Date                         Printed Name                                                    Signature


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326017.1 51414/001
